Citation Nr: 0733185	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-42 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1961 to October 1964.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  

As to other issues on appeal, the veteran withdrew his claim 
for service connection for a heart disability, and his claim 
for service connection for a right knee disability was 
granted by the RO in a May 2005 rating decision.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not affirmatively shown to 
have had onset during service; bilateral sensorineural 
hearing loss was not manifested to a compensable degree 
within one year from the date of separation from service; 
bilateral hearing loss, first diagnosed after service beyond 
the one-year presumptive period for bilateral sensorineural 
hearing loss as a chronic disease, is unrelated to an injury, 
disease, or event of service origin.  

2.  Bilateral tinnitus was not affirmatively shown to have 
had onset during service; bilateral tinnitus, first diagnosed 
after service, is unrelated to an injury, disease, or event 
of service origin. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not due to 
disease or injury incurred in or aggravated by active 
service, and may not be presumed to have been incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2003.  The veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence, 
which would include evidence in his possession, that 
pertained to the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and the effective 
date of the claims). 

As for the degree of disability assignable and effective date 
of the claims, as the claims of service connection are 
denied, no disability rating and effective date will be 
assigned as a matter of law.  Therefore, there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing before a local 
hearing officer at the RO in March 2005, of which a 
transcript was obtained.  The RO has obtained the veteran's 
service medical records and private records such as those 
from J.S., M.D., identified by the veteran.  The veteran 
himself has also submitted a couple of volumes, consisting of 
hundreds of pages of private medical records, most of which 
are not relevant to the claims on appeal.  The veteran has 
also submitted photographs contemporaneous with his period of 
service, and a medical article from a magazine relative to 
hearing loss and tinnitus.  He has not identified any other 
pertinent records, such as VA outpatient records, for the RO 
to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in March 2005, 
specifically to evaluate the nature and etiology of his 
hearing loss and tinnitus.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The veteran claims that he has hearing loss and tinnitus as a 
result of in-service acoustic trauma, particularly while 
working as a heavy equipment operator and mechanic at a 
quarry site in Germany.  He also testified that a coalition 
of forces (British, French, German and American) used the 
quarry site as a firing range.  He submitted numerous photos 
of the quarry, of him with heavy equipment operated there, 
and a large gun transported to the site.  

The veteran served on active duty from November 1961 to 
October 1964.  Service medical records do not show any 
complaints, clinical findings, or diagnosis of hearing loss 
or tinnitus.  At the time of an enlistment physical 
examination in November 1961, audiogram findings indicated 
the following pure tone thresholds, in decibels, at 500, 
1000, 2000, 4000, 6000 and 8000 Hertz:  15, 15, 15, 15, 25, 
and 15 in the right ear; and 15, 15, 15, 15, 25, and 15 in 
the left ear.  At the time of a separation physical 
examination in September 1964, audiogram findings indicated 
the following pure tone thresholds, in decibels, at 250, 500, 
1000, 2000, 4000 and 8000 Hertz:  5, 5, 5, 5, 5, and 5 in the 
right ear; and 5, 5, 5, 5, 10, and 10 in the left ear.  On 
both physical examinations, the veteran's ears were 
clinically evaluated as normal.  

Post-service medical records show that a private audiogram 
conducted by Valley Ear, Nose, and Throat Group in September 
1980 indicated the following pure tone thresholds, in 
decibels, at 250, 500, 1000, 2000, and 4000 Hertz:  5, 0, 5, 
10, and 60 in the right ear; and 10, 5, 5, 10, and 65 in the 
left ear.  Findings of a similar pattern (i.e., auditory 
thresholds of 60 decibels or higher at 4000 Hertz) were 
obtained in subsequent audiograms conducted by the same 
medical provider in August 1981, and May 1997.  Further, a 
notation dated in August 1981 indicates that tinnitus matched 
approximately 6000 Hertz.  Records in the file, dated after 
1980, from additional private medical providers also show 
bilateral hearing loss and tinnitus.  For example, an 
audiogram performed by Miracle Ear in February 1987 showed 
hearing patterns similar to those recorded by Valley Ear, 
Nose, and Throat Group.  Also, C.D., M.D., in August 2001, 
noted in an outpatient record that the veteran had a "little 
hearing loss and ringing in his ears."  

Thus, the file reflects that the initial showing of bilateral 
hearing loss, under VA standards for hearing loss disability, 
and tinnitus comes in the early 1980s, more than 15 years 
after the veteran's discharge from service in October 1964.  
In contrast to the veteran's testimony that he had hearing 
loss and tinnitus when he left service and ever since then, 
bilateral hearing loss and tinnitus are not objectively shown 
to have had onset during service or in the first post-service 
year.  

Furthermore, none of the records in the file addresses the 
question of the etiology of the veteran's hearing loss and 
tinnitus, with the exception of a private statement dated in 
January 2005 from J.S., M.D., of St. Mary's Clinic, and a VA 
examination report of March 2005.  It is noted that in 
support of his claim, the veteran has submitted a January 
2004 article from The American Legion Magazine, written by a 
VA physician.  However, the article, which pertains to 
veterans at risk for noise-induced hearing loss and 
accompanying tinnitus, specifically states that it is 
designed to provide general information and is not intended 
to constitute medical advice.  Thus, the Board does not view 
this evidence to be probative of the question of the etiology 
of the veteran's own hearing loss and tinnitus.  

In a January 2005 statement, the veteran's private physician 
opined that the veteran's hearing was a persistent problem 
that would probably continue to worsen.  He also opined that 
the hearing "certainly could have been damaged due to 
unprotected hearing during heavy equipment operation in the 
1960's."  There is no indication that the physician reviewed 
the veteran's service and post-service records in the file 
pertaining to hearing loss in providing his opinion.  And the 
physician did not remark about the veteran's tinnitus. 

In March 2005, the veteran underwent a VA examination by an 
audiologist, specifically to clarify the nature and etiology 
of his bilateral hearing loss and tinnitus.  A comprehensive 
review of the veteran's claims file and medical history was 
undertaken, to include his history of work with dynamite and 
heavy equipment at a rock quarry used also as a firing range 
during service, and his history of exposure to high noise 
environments for many years outside of the military (e.g., 
working in a saw mill for years without hearing protection, 
recreational hunting without hearing protection, and 
operating trucks and heavy equipment for the road 
department).  The veteran reported that as to the approximate 
date of onset of tinnitus, it was "possibly since the 
Army."  Audiometric testing indicated normal limits from 250 
Hertz to 2000 Hertz, dropping to a moderately severe to 
severe sensorineural hearing loss at 3000/4000 Hertz 
bilaterally.  The examiner opined with rationale that it was 
less likely than not that the veteran's bilateral hearing 
loss and bilateral tinnitus were related to military service 
noise exposure.  

Given the two seemingly opposing medical opinions addressing 
the veteran's claims, the Board must weigh the probative 
value of each opinion.  In so doing, greater weight may be 
placed on one opinion over another depending on factors such 
as reasoning employed and whether or not, and the extent to 
which, they reviewed the record.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  Also, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the physician fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  And among 
the factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board finds the private 
physician's opinion to be of less probative value as compared 
with the VA medical opinion in determining whether the 
veteran's bilateral hearing loss and bilateral tinnitus were 
related to his period of military service.  In that regard, 
the Board notes that it may consider a medical opinion to be 
of less weight and credibility when the basis of the opinion 
is shown to be less than complete or contradicted by other 
evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  Further, medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In regard to the private physician's statements, they are 
made apparently without benefit of review of the veteran's 
medical records and claims folder, including his service 
medical records.  They appear to be based solely on the 
veteran's own reported history of noise exposure during 
military service, and not on consideration of any other 
possible noise exposures following service.  While the 
veteran's reports of noise exposure during service may be 
plausible and even substantiated by the record, the veteran's 
post-service occupational history was not even discussed by 
the private physician, in contrast to the VA examiner.  
Additionally, the VA examiner also relied on the findings of 
normal hearing while the veteran was on active duty.  

In considering the private opinion, it is further noted that 
the physician did not specifically relate the veteran's 
hearing loss to his period of military service.  That is, he 
referred generally to the veteran's work as a heavy equipment 
operator in the 1960s.  In any case, in reference to the 
veteran's history of acoustic trauma in the 1960s, if 
including the service period, the private opinion is still 
rather speculative (e.g., "certainly could have been").  
The VA opinion, however, is expressed in less ambiguous 
terms.  The provisions of 38 C.F.R. § 3.102 state that 
service connection may not be based on a resort to 
speculation or even remote possibility.  The Court has 
provided that medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In light of the foregoing reasons, the Board finds that the 
VA opinion, which opposes rather than supports the claims, 
warrants a greater degree of probative weight than the 
private opinion.

The Board has no doubt that the veteran is sincere in his 
belief that his bilateral hearing loss and bilateral tinnitus 
are related to acoustic trauma in service.  However, where, 
as here, the determinative issue involves a question of 
medical causation, competent medical evidence is required to 
substantiate the claims.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements to the 
extent that he relates his conditions to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Although the veteran is competent to describe symptoms 
pertaining to his claimed conditions, he is not competent to 
diagnose hearing loss and tinnitus or to relate any current 
hearing loss and tinnitus to service.  Once the veteran goes 
beyond the description of the symptoms or features of a 
claimed condition to expressing an opinion that involves a 
question of medical diagnosis that is medical in nature and 
not capable of lay observation, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For these reasons, the 
Board rejects the veteran's statements as competent evidence 
sufficient to establish the diagnoses and etiology of hearing 
loss and tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the evidence demonstrates that 
the veteran's bilateral hearing loss and bilateral tinnitus 
became manifest years after his service discharge and has not 
been medically linked to service.  As the preponderance of 
the evidence is against the claims of service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


